Citation Nr: 9934658	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-37 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, including entitlement to 
necessary adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
November 1954 and from March 1955 to October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

By a March 1996 rating decision, the RO denied the veteran's 
claims seeking entitlement to special monthly compensation by 
reason of being in need of aid and attendance, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for bony overgrowth to the sternum 
following a coronary artery bypass graft (CABG) as a result 
of the medical treatment by the VA in 1987.  The veteran did 
not file a notice of disagreement to these adverse 
determinations.  Therefore, these issues are not in appellate 
status before the Board.  See In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
has no authority to proceed to a decision). 

In correspondence received by the RO in January 1996, the 
veteran raised the issues of entitlement to an increased 
rating for (1) a chronic anxiety disorder, currently 
evaluated as 30 percent disabling; (2) hearing loss, 
currently evaluated as non-compensable; and (3) residuals of 
a fractured right mandible, currently evaluated as non-
compensable.  As these claims have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.  See Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. Service connection is in effect for asbestos related lung 
disease, evaluated as 100 percent disabling; for chronic 
anxiety state, evaluated as 30 percent disabling; and for 
non-compensable evaluations for hearing loss in the left 
ear and for the residuals of a fractured right mandible.

3. The veteran does not have permanent impairment of vision 
of both eyes, loss or permanent loss of use of either hand 
or either foot, or ankylosis of one or both knees or one 
or both hips as a result of his service-connected 
disabilities.  


CONCLUSION OF LAW

The veteran's claim for financial assistance in the purchase 
of an automobile or other conveyance, including entitlement 
to necessary adaptive equipment, is not well-grounded.  38 
U.S.C.A. §§ 3901, 3902, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.350, 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where such evidence is 
not submitted, the claim is not well-grounded, and the 
initial burden placed on the veteran is not met.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  For purposes of 
determining whether a claim is well-grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

If the claim is not well-grounded, the appeal fails and there 
is no further duty to assist in developing the facts 
pertinent to the claim since such development would be 
futile.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  As will be explained below, the Board 
finds that the claim of entitlement to an automobile 
allowance is not well-grounded.  

In this case, the veteran is currently service-connected for 
asbestos related lung disease, evaluated as 100 percent 
disabling; for a chronic anxiety state, evaluated at a 30 
percent disabling; for hearing loss in the left ear, 
evaluated as non-compensable; and for residuals of a 
fractured right mandible, evaluated as non-compensable.  The 
combined 100 percent schedular rating for the service-
connected disabilities has been in effect since May 1989.

The veteran contends that his service-connected respiratory 
condition limits his mobility and he is unable to exert 
himself.  The veteran asserts that he needs assistance in 
purchasing a van because he becomes short of breath easily, 
he needs assistance to get around.  He has difficulty getting 
in and out of his vehicle.  His wife has to lift the 
wheelchair in and out of the vehicle, as well as help the 
veteran.  The veteran also asserted that his strokes have had 
a detrimental effect on his service-connected respiratory 
condition, making it difficult for him to get around.

Under the laws administered by VA, a certification of 
eligibility of financial assistance in the purchase of an 
automobile or other conveyance is provided in cases where the 
veteran is entitled to compensation for a service-connected 
disability which results in either (1) loss or permanent loss 
of use of one or both feet; (2) loss or permanent loss of use 
of one or both hands; (3) the permanent impairment of vision 
of both eyes with the following status: Central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or central visual acuity or more than 20/200 if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than 20 in the better 
eye; or (4) for adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Consequently, if evidence is not submitted which would 
justify a belief that the veteran experiences at least one of 
the problems listed above as a result of service-connected 
disability, his claim may not be considered well-grounded.

The Board acknowledges the veteran's contentions that his 
lung disability affects his stamina.  However, he has 
presented no evidence that reflects he has qualifying 
disabilities under 38 C.F.R. § 3.808.  A review of the record 
demonstrates that the veteran does not have a service-
connected disability productive of blindness or loss of use 
of any extremity.  The veteran's service-connected 
disabilities have not been shown to result in any capacity as 
to equate to the loss of use of either extremity.  The 
evidence of record to include VA treatment records dated for 
the period of February 1987 to March 1987 and for the period 
of November 1991 to May 1993 show that the veteran has 
coronary artery disease, peripheral neuropathy, diabetes 
mellitus, a history of hypertension, and osteoarthritis of 
the lumbosacral spine.  He underwent bypass surgery in 1987.  
He has suffered several strokes with right hemiparesis and 
aphasia.  He is wheelchair bound.  The October 1995 VA 
examination reflects that no apparent actual orthopedic 
problem is present, except for obvious paralysis of the right 
side of his body and obesity.  His only problem is the fact 
that his current [wheel]chair will not fit onto any kind of a 
lift.  The examiner noted that the veteran is totally 
dependent on a wheelchair to get about.  In light of the 
foregoing, the evidence does not reflect that the mobility 
concerns addressed on appeal are attributable to the service-
connected disabilities (i.e., residuals of a fractured right 
mandible, hearing loss in the left ear, a chronic anxiety 
state, or asbestos related lung disease).  

The Board stresses that the veteran does not have the use of 
his right arm and right leg.  The hemiparesis is the result 
of strokes.  Neither the stroke that caused the hemiparesis 
nor the affected extremities are service-connected.  No 
evidence has been presented that the service-connected 
disabilities caused the strokes.  The law and regulations 
require that the degree of immobility warranting entitlement 
to automobile and adaptive equipment or adaptive equipment 
only must be due to a service-connected disability.  

In summary, although the veteran has presented lay evidence 
that indicates loss of use of his right upper and lower 
extremities and some reduced mobility because of his service-
connected lung disability, there is no medical evidence 
showing that his marked immobility, paralysis of the right 
arm and leg, is due to his service-connected disabilities.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, supra.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to a medical diagnosis and/ or causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay evidence is insufficient basis to find this claim well-
grounded.  Accordingly, since a well-grounded claim must be 
supported by evidence, not merely allegations, Tirpak v. 
Derwinski, 2 Vet. App. at 611, the veteran's claim for an 
automobile allowance must be denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for an automobile allowance.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette v. Brown, 8 
Vet. App. at 77-78.


ORDER

Financial assistance in the purchase of an automobile or 
other conveyance, including entitlement to necessary adaptive 
equipment, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

